           Case 5:20-cv-01877-BLF Document 6 Filed 03/19/20 Page 1 of 2




 1   THE RESTIS LAW FIRM, P.C.
     William R. Restis, Esq. (SBN 246823)
 2   william@restislaw.com
     402 W. Broadway, Suite 1520
 3   San Diego, California 92101
     Telephone: +1.619.270.8383
 4
     [Additional Counsel Listed On Signature Page]
 5
     Counsel for Plaintiff and the Putative Class
 6

 7

 8

 9

10
                                  UNITED STATES DISTRICT COURT
11

12                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

13                                         SAN JOSE DIVISION

14
     COLIN PRENDERGAST, individually and on          Case No: 5:20-cv-01877-SVK
15   behalf of all others similarly situated,
16                                                   NOTICE OF RELATED CASES
            Plaintiff,
17
              v.
18
     ROBINHOOD FINANCIAL, LLC, a Delaware
19   limited liability company, ROBINHOOD
     SECURITIES, LLC, a Delaware limited liability
20   company, and ROBINHOOD MARKETS, INC.,
     a Delaware corporation,
21

22

23          Defendants.

24

25

26

27

28
     NOTICE OF RELATED CASES                                                5:20-cv-01877-SVK
            Case 5:20-cv-01877-BLF Document 6 Filed 03/19/20 Page 2 of 2




 1          Pursuant to Local Civil Rule 3-12 of the Northern District of California, Plaintiff Colin

 2   Prendergast (“Plaintiff”), by and through his attorneys, hereby submits this Notice of Related Cases,

 3   and states that Plaintiff is aware of the following actions previously filed or currently pending in the

 4   United States District Court, Northern District of California, or any other court, arising from

 5   substantially the same or closely related parties, property, transactions, or events that would call for

 6   determination of the same or substantially related questions of law and fact:

 7          (1) Beckman v. Robinhood Financial, LLC, et al., No. 5:20-cv-01626-JD (N.D. Cal.);

 8          (2) Steinberg v. Robinhood Markets, Inc., No. 20-cv-01482 (San Mateo County Sup. Ct.);

 9          (3) Taaffe v. Robinhood Markets, Inc, et al., No. 8:20-cv-00513 (M.D. Fla.);

10          (4) Adame v. Robinhood Financial, LLC, et al., No. 5:20-cv-01769-LHK (N.D. Cal.); and

11          (5) Johann, et al. v. Robinhood Financial, LLC, et al., No. 5:20-cv-01909-NC (N.D. Cal.).

12                                                     THE RESTIS LAW FIRM, P.C.
13
     Dated: March 19, 2020                              /s/ William R. Restis
14                                                     William R. Restis, Esq.
                                                       william@restislaw.com
15                                                     402 W. Broadway, Suite 1520
                                                       San Diego, CA 92101
16                                                     Tel: (619) 270-8383
17                                                     LITE DEPALMA GREENBERG, LLC
18                                                     Joseph J. DePalma*
                                                       jdepalma@litedepalma.com
19                                                     Steven J. Greenfogel*
                                                       sgreenfogel@litedepalma.com
20                                                     Jeremy Nash*
                                                       jnash@litedepalma.com
21                                                     570 Broad Street, Suite 1201
                                                       Newark, NJ 07102
22                                                     Tel: (973) 623-3000
23                                                     Fax: (973) 623-0858

24                                                     Attorneys for Plaintiff and the Putative Class

25                                                     * Applications for these attorneys to appear
                                                       before this Court pro hac vice are
26                                                     forthcoming and shall be filed at an
                                                       appropriate time.
27

28                                                    -1-
     NOTICE OF RELATED CASES                                                           5:20-cv-01877-SVK
